Fourth Court of Appeals
                               San Antonio, Texas
                                       April 2, 2019

                                   No. 04-18-00762-CV

                                Anthony Chijioke NGWU,
                                       Appellant

                                            v.

                                   Vera Amuche TONI,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-19833
                        Honorable Martha Tanner, Judge Presiding


                                     ORDER


      The Appellee’s Motion to Extend Time to File Brief is hereby GRANTED.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court